DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III, claims 26-30, without traverse in the Applicant’s response on 05/04/2021 is acknowledged.  Claims 21-25 and 31-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In this Office Action, claims 21-25 and 31-38 are withdrawn and claims 26-30 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlic et al., (hereinafter Pavlic), U.S. Patent Application Publication 2005/0210529, in view of Oldfield, U.S. Patent Application Publication 2002/0057183.
Regarding Claim 26, Pavlic teaches, a coaxial cable tap (Fig. 5), comprising: 
first and second splitter ports (In, Out); and 
an inductor (PPC1A, PPC1B) electrically coupled between the first and second splitter ports,...(Pavlic: Fig. 5, para. [0036], [0037]).
Pavlic does not explicitly teach, the inductor having a tapered shape.
However, Oldfield teaches, the inductor having a tapered shape (Fig. 5A).  (Oldfield: Figs. 5A, 5B, para. [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the chokes of Pavlic to include the tapered inductors of Oldfield, the motivation being “to provide a high Q at lower frequencies and a high resistance at higher frequencies” [0028].  (Oldfield: Figs. 5A, 5B, para. [0028]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 27, the combination of Pavlic in view of Oldfield further teaches, further comprising a first capacitor (C1), a directional coupler (DC), and a second capacitor (C2) electrically coupled in series between the first and second splitter ports.  (Pavlic: Fig. 5, para. [0036], [0037]).
Regarding Claim 28, the combination of Pavlic in view of Oldfield further teaches, further comprising splitter circuitry (S1) electrically coupled to the directional coupler.  (Pavlic: Fig. 5, para. [0036], [0037]).
Regarding Claim 29, the combination of Pavlic in view of Oldfield further teaches, the inductor comprising: 
a magnetic core (Oldfield: not shown, “utilizes a material which be provided as a core” [0028]) having a conical shape (Oldfield: Fig. 5A); and 
a winding (Oldfield: Fig. 5A) forming one or more turns around the magnetic core, the motivation being “to provide a high Q at lower frequencies and a high resistance at higher frequencies” [0028].  (Oldfield: Figs. 5A, 5B, para. [0028]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlic, in view of Oldfield, as applied to claim 26, and further in view of Mruz, U.S. Patent Application Publication 2018/0098419.
Regarding Claim 30, the combination of Pavlic in view of Oldfield teaches, a magnetic core (Oldfield: not shown, “utilizes a material which be provided as a core” [0028]) having a conical shape (Oldfield: Fig. 5A), and a winding forming one or more turns around the magnetic core.  (Oldfield: Figs. 5A, 5B, para. [0028]).
The combination of Pavlic in view of Oldfield does not explicitly teach, the inductor comprising: 
a magnetic core having a wedge shape; and 
a winding forming one or more turns around the magnetic core.
However, Mruz teaches, the inductor comprising: 

a winding (126) forming one or more turns around the magnetic core.  (Mruz: Figs. 1D-1F, para. [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the chokes of Pavlic to include the wedge shaped inductors of Mruz, the motivation being “a system that can operate in a wide range of frequencies and with low and well-behaved insertion loss” [0008].  (Mruz: Figs. 1D-1F, para. [0008]).  Therefore, the limitations of Claim 30 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/12/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837